08/24/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: DA 21-0414


                                         DA 21-0414



                                                                           AUG 2 4 2021
                                                                        Bowen Greenwood
 IN THE MATTER OF:                                                    Clerk of Supreme Court
                                                                         State of Montana


 S.S.,                                                                ORDER

               A Youth in Need of Care.




         Appellate Defender Chad Wright has asked this Court to permit an out-of-time
appeal for Respondent/Appellant Birthmother from the Order entered January 13, 2021, by
the Eighth Judicial District Court, Cascade County, in Cause No. CDN 19-114. The
Attorney General's Office has been contacted and does not object to this request.
         An out-of-time appeal is allowed when "extraordinary circumstances amounting to
a gross miscarriage of justice" may arise. M. R. App. P. 4(6). The petition filed in this
matter raises sufficient grounds to constitute the extraordinary circumstances justifying an
out-of-time appeal.
         Therefore,
         IT IS ORDERED that the petition for an out-of-time appeal is GRANTED.
         IT IS FURTHER ORDERED that the Office of Appellate Defender shall have thirty
days from the date of this Order within which to prepare, file and serve a Notice of Appeal
and a Request for Transcripts in compliance with the Montana Rules of Appellate
Procedure.
         The Clerk is directed to provide copies of this Order to all counsel of record.
         DATED thiszyday of August, 2021.
fit
 Justices